DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 and 08/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengiku (U.S. 2011/0031825).

In regards to claim 1, Sengiku discloses a portable power tool, comprising: 
a housing (103) having at least one of a housing cover (109) or a housing half-shell (see at least paragraph 22); 
a drive (at least 127 motor within motor housing 105) and an electronic device (153) having an interface (at least element 169 and 159) configured to electrically connect the electronic device are accommodated in the housing (see at least paragraph illustrate in at least fig. 2 electronic located within housing portion 109, see at least paragraph 21); and 
a housing inner part (105b) that is configured as a drive housing (see at least paragraph 28) and supports the electronic device (see at least paragraph 21 and 25), 
wherein the interface has at least one first electrical interface contact region (159 there are four regions four elements 159 see at least fig. 3 and paragraph 33) and at least one second interface contact region spaced apart from the first interface contact region (there are four spaced apart contact regions 159 illustrated in at least fig. 3), and 
wherein at least one insulating element (165) spaced apart from the interface contact regions is arranged between the housing inner part and the electronic device (illustrated in at least fig. 3), the insulating element configured to avoid an electrical short-circuiting connection between the first interface contact region and the second interface contact region (see at least paragraph 37 sleeves 165 isolate the terminals 159 from leakage of current and short circuit).
In regards to claim 2. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein: 
the insulating element forms a first chamber region (165 forms for chambers within each element 165) and a second chamber region (each element 165 forms for chambers within each element 165), which is spaced apart from the first chamber region (illustrated in at least fig. 3 and fig. 8), at least in one section,
 the insulating element separates the first chamber region from the second chamber region, at least in one section, along a plane (illustrated in at least fig. 3 four distinct chambers separated from each other), and 
the first chamber region has the first interface contact region, and the second chamber region has the second interface contact region (each chamber has one corresponding interface contact region).

In regards to claim 3. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein the insulating element is configured as a filling element (element 165 fills the space between the housing and switch 153) and is of elastically deformable (165 includes a rubber ring see at least paragraph 41 which seals sleeve 165 the rubber ring is elastically deformable), and wherein the filling element is configured to fill a clearance between the housing inner part and the electronic device (illustrated in at least fig. 8).
In regards to claim 5. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein the electronic device is configured as one or more of an electric on/off switch, an electric open-loop control unit, and an electric closed-loop control unit (see at least paragraph 21, 25).
In regards to claim 6. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein the insulating element surrounds the electronic device, in an L shape or C shape and, delimits at least two sides or at least three sides of the electronic device in at least one plane (as illustrated in at least fig. 3 element 165 forms a c shape the top two elements 165 are an closed on three sides, the top and each vertical side, while the bottom elements 165 are closed on the bottom and each vertical side best illustrated in at least fig. 3 best references made to the lower element 165).
In regards to claim 7. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein at least one further insulating element (there is one insulating element 165 per connector 159 a total of four are illustrated see at least fig. 3), which is intended configured to avoid an electrical short-circuiting connection between the first interface contact region and the second interface contact region, is arranged between the housing inner part and the electronic device (see at least paragraph 37).
In regards to claim 8. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein the insulating element is configured as an integral shaped stamped part (illustrated in at least fig. 3, and 6), including foam (see at least paragraph 43 the rubber ring) (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the insulating element, does not depend on its method of production, i.e. stamped part. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
In regards to claim 11. Sengiku discloses The portable power tool as claimed in claim 1, Sengiku further discloses wherein the portable power tool is configured as an angle grinder (see at least fig. 1).
In regards to claim 12. Sengiku discloses The portable power tool as claimed in claim 2, Sengiku further discloses wherein the plane extends one or more of (i) parallel to a main direction of extent of the portable power tool and (ii) orthogonally to the main direction of extent of the portable power tool (illustrated in at least fig. 3).
In regards to claim 14. Sengiku discloses The portable power tool as claimed in claim 5, , Sengiku further discloses wherein the insulating element surrounds the on/off switch in an L shape or C shape and delimits at least two sides or at least three sides of the electronic device in at least one plane (the insulating element 165 surrounds four sides of element 169 in a cross sectional plane each element 165 surrounds at least four sides of each element 169 forming at least four sides of the electronic device).
In regards to claim 15. Sengiku discloses The portable power tool as claimed in claim 7, Sengiku further discloses wherein the electronic device is configured as one or more of an open-loop control unit and a closed-loop control unit, and wherein the at least one further insulating element is arranged between the housing inner part and the one or more of the open-loop control unit and the closed-loop control unit (a switch element with operator control is a form of open-loop control as such the switch 153 having operator control 155 makes switch 153 an open-loop controller for operating the motor, the insulating element is arranged between the housing inner part and the control as illustrated in at least fig. 6 ).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengiku (U.S. 2011/0031825).
In regards to claim 4. Sengiku discloses The portable power tool as claimed in claim 3, Sengiku further discloses wherein the clearance has an extent between the housing inner part and the electronic device (see at least fig. 8 portion 165 extends between a portion of housing inner part 167 such that it overlaps in a longitudinal direction and has a slight clearance in a radial direction to allow movement between the two parts as discussed in paragraph 35).
Sengiku does not distinctly disclose a clearance of less than 2mm, however it is evident form the drawings at least fig. 8 that a clearance of less than 2mm would be likely in the longitudinal direction since the sections overlap and the radial direction only a slight clearance exist which would presumably be very small. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any suitable clearance amount, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 16 lines 20-30 applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 13. Sengiku discloses The portable power tool as claimed in claim 4, Sengiku further discloses the extent of the clearance. (see at least fig. 8 portion 165 extends between a portion of housing inner part 167 such that it overlaps in a longitudinal direction and has a slight clearance in a radial direction to allow movement between the two parts as discussed in paragraph 35 as discussed in claim 4).
Sengiku does not distinctly disclose a clearance of less than 0.6 mm however it is evident form the drawings at least fig. 8 that a clearance of less than 2mm would be likely in the longitudinal direction since the sections overlap and the radial direction only a slight clearance exist which would presumably be very small. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any suitable clearance amount, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, page 16 lines 20-30 applicant has not disclosed any criticality for the claimed limitations.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sengiku (U.S. 2011/0031825) in view of Zhang (U.S. 2015/0151420).
In regards to claim 16. Sengiku discloses The portable power tool as claimed in claim 8, 
Sengiku does not disclose that the foam is a PU material. 
Zhang teaches a PU material for surrounding contacts of a switch (see at least paragraph 36).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the foam of Sengiku with the PU foam of Zhang since both foams provide the function of protecting the contacts of the switch,  furthermore one of ordinary skill in the art would have desired the flame retardant properties of the PU foam as taught by Zhang, in paragraph 36, as an additional advantage and desirable characteristic which would provide motivation to substitute the foam of Sengiku with the PU foam of Zhang. 

Allowable Subject Matter
Claims 9, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 9 upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious an insulating element configured as a film applied by an adhesive layer to connect an electronic device and housing inner part for the purpose of preventing an electrical short between a first and second contact region of the electronic device. In regards to claim 10, upon examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed labyrinth sealing structure between an electronic device, housing inner part and an insulating element as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731